Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 1 of 15




                                EXHIBIT C
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 2 of 15
                                          HINSHAW & CULBERTSON LLP
                                          Attorneys at Law                 Rory Eric Jurman
                                          One East Broward Boulevard       954-375-1141
                                          Suite 1010                       rjurman@hinshawlaw.com
                                          Ft. Lauderdale, FL 33301

                                          954-467-7900
                                          954-467-1024 (fax)
                                          www.hinshawlaw.com




                                            June 30, 2020
  VIA EMAIL
  Mr. Kevin Tellado
  Vprart LLC
  7262 NW 33rd Street
  Miami, FL 33122
  vaporartillery@gmail.com

         Re:     Named Insured:         Vprart LLC
                 Claimant(s):           Erin and Patrick Gilbert
                 Claim No.:             A000000033050
                 Policy No.:            74MP000554-0
                 Issuing Company:       Admiral Insurance Company
                 Our Matter No.:        1032448

  Dear Mr. Tellado:

          We have been retained as coverage counsel by Admiral Insurance Company (“Admiral”)
  in connection with a products liability suit entitled Erin Gilbert and Patrick Gilbert, Individually
  and as Natural Parents and Guardians of their Minor Children, F.G., H.G., and P.G. v. Just CBD
  LLC, et al., Case No. 062019CA020275AXXXCE, in the Circuit Court for the Seventeenth
  Judicial Circuit In and For Broward County, Florida (“the Lawsuit”). Plaintiffs Erin Gilbert and
  Patrick Gilbert (“Plaintiffs”) filed an original complaint on September 25, 2019 against defendants
  Just CBD LLC, Just Brands USA, Inc., Just Brands FL LLC, Speedy Distribution Group Inc., S&H
  World Holdings LLC, SSGI Financial Services Inc., and Best Wellness USA LLC (“Defendants”).
  Plaintiffs filed an Amended Complaint on March 20, 2020 (“Amended Complaint”), adding
  defendant VPRART LLC (d/b/a VaporAttillery) (“Vprart”). The purpose of this letter is to advise
  Vprart as to Admiral’s coverage position relative to the Lawsuit. It is my understanding that all
  correspondence relating to insurance coverage for Vprart should be directed to you. If this
  understanding is not correct, please forward this letter to the appropriate person and advise me
  immediately.

           The Amended Complaint alleges that Ms. Gilbert suffered permanent and catastrophic
  bodily injuries after purchasing and consuming a CBD vaping product in August 2019 that was
  allegedly designed, manufactured, labeled, tested, marketed, sold and/or distributed by the
  Defendants, including defendant Vprart. The Amended Complaint alleges that Vprart is a Florida
  limited liability company that “designs, manufactures, markets and/or globally distributes Just
  CBD brand products including, upon information and belief, the Just CBD product at issue in this
  litigation.” Plaintiffs assert that Vprart and Defendants negligently designed, manufactured,
  and/or labeled the Just CBD Mango product that Ms. Gilbert purchased. Plaintiffs also assert strict
  liability and loss of consortium claims.


                                                                                     1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 3 of 15




          Admiral Insurance Company (“Admiral”) issued Commercial Lines Policy no.
  CA000036628-01 to named insured Vprart LLC (“Vprart”) for the policy period of November 12,
  2019 to November 12, 2020, with $1,000,000 each occurrence, $2,000,000 products-completed
  operations aggregate, and $2,000,000 general aggregate limits (the “Policy”). The Policy has a
  retroactive date of November 12, 2019 that applies to all potentially implicated coverages.

          For the reasons set forth below, Admiral owes no obligation to defend or indemnify Vprart
  in connection with the Lawsuit. Admiral reserves the right to supplement this coverage position.
  Admiral has included pertinent policy language from multiple portions of the Policy in this letter.
  Although we have attempted to include all of the policy provisions that we believe are pertinent to
  this matter, the provisions set forth in this letter in no way replace the provisions of the actual
  Policy. If you have any questions regarding the terms, definitions, exclusions, conditions,
  endorsements and/or limits of liability contained in the Policy, please refer to the Policy itself. The
  Policy is incorporated by reference into this coverage position letter in its entirety.

          Please understand that Admiral’s evaluation is based on its understanding of the facts and
  the information available to it. If you have any additional information that you believe merits
  reconsideration of Admiral’s position, please submit it to the undersigned for review and
  consideration as soon as possible. Furthermore, we recognize that the allegations of wrongdoing
  made by Plaintiffs are unsubstantiated at this time and nothing contained in this letter is meant to
  suggest that those allegations have any legal or factual merit.

                                     FACTUAL BACKGROUND

          Plaintiffs allege that e-cigarettes or vaporizers (“vapes”) are handheld, battery-powered
  devices that use a heating mechanism to create an inhalable aerosol from a pod or cartridge filled
  with vape liquid or oil. (Amended Complaint, ¶ 15). Plaintiffs allege that vapes can be used with
  detachable or built-in pods or cartridges containing nicotine/tobacco, CHO or
  tetrahydrocannabinol (“THC”), the active ingredient in marijuana. (Amended Complaint, ¶ 16).
  While vapes are not regulated by the federal government, the United States Food and Drug
  Administration and the Centers for Disease Control launched an investigation on August 18, 2019
  “after learning of more than 94 reports since June 2019 of severe pulmonary disease associated
  with vaping across several states and U.S. territories.” (Amended Complaint, ¶ 18). According to
  the Amended Complaint, as of February 18, 2020, a total of 2,807 individuals in 50 U.S. states,
  the District of Columbia, Puerto Rico and the U.S. Virgin Islands have suffered acute respiratory
  illnesses associated with vaping. (Amended Complaint, ¶ 19). Plaintiffs allege that dozens of
  published studies and case reports confirm vaping can cause severe acute respiratory illness.
  (Amended Complaint, ¶ 20). According to the Plaintiffs, numerous studies have also linked
  respiratory injuries to the toxicity of artificial flavoring ingredients or additives, some of which
  may be safe for ingestion but have never been tested for safety risks associated with inhalation in
  vaping products. (Amended Complaint, ¶ 23).

          Plaintiffs allege that CBD is a popular, naturally-occurring ingredient derived from hemp
  plants unofficially used to manage certain conditions such as anxiety, depression, insomnia, and
  chronic pain. (Amended Complaint, ¶ 24). CBD products come in many forms, including vaping
  oils, edibles, tinctures, and creams. (Amended Complaint, ¶ 25). According to the Amended
  Complaint, CBD contains less than 0.3% THC. (Amended Complaint, ¶ 26).

                                                    2
                                                                                       1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 4 of 15




          Plaintiffs allege that Ms. Gilbert suffered bodily injuries as a result of using Defendants’
  “Just CBD” vape product in August 2019. According to the Amended Complaint, Defendants
  market their “Just CBD” vape products as a 100% safe way to increase acuity and combat stress
  on a daily basis. Defendants claim “[u]sers are known to feel more attentive to their surroundings.
  CBD vape juice for cartridges is often considered a 'huge relief felt throughout the body, as well
  as the mind.” (Amended Complaint, ¶ 30). Plaintiffs allege that Defendants misrepresent the
  health risks of their Just CBD vape products by failing to include any warnings in the product
  labeling or elsewhere in their marketing materials regarding the risk of acute respiratory injury.
  (Amended Complaint, ¶ 31).

          Defendants further misrepresent and downplay health risks of their Just CBD vape products
  by telling customers “our range of flavors include strawberry, blueberry, mango, and honey. Each
  flavor will bring you back to your favorite memory. Everything will be just fine after a couple of
  hits of the CBD oil. Get back to feeling the way you should be!” (Amended Complaint, ¶ 32).
  Further, Plaintiffs allege Defendants misrepresent their products by falsely claiming that “Just
  CBD was founded on the basis to offer the purest CBD vape oil cartridges and CBD products. We
  believe you have the right to know exactly what is inside your CBD products. Our mission and
  promise to never misrepresent the content of our products. All our products have been rigorously
  tested by World Class labs, and we are confident that all CBD pen cartridges and vape oil cartridges
  are made with the purest quality CBD oil, we stand behind all the products we sell.” (Amended
  Complaint, ¶ 33).

          Plaintiffs allege, upon information and belief, that Defendants performed inadequate
  testing, or no testing at all, to assess the safety of their Just CBD vape cartridges, including Just
  CBD Mango. (Amended Complaint, ¶ 34). According to the Amended Complaint, upon
  information and belief, Defendants performed inadequate testing, or no testing at all, to assess the
  safety of the artificial flavoring or additives in Just CBD vape cartridges, including Just CBD
  Mango, and in particular flavoring ingredients which may be safe for ingestion but have never
  been tested for safety risks associated with inhalation in vaping products. Plaintiffs further allege,
  upon information and belief, that Defendants’ Just CBD vape cartridges, including Just CBD
  Mango, contain harmful toxins, artificial flavorings, additives, contaminants and/or other presently
  unknown chemicals or chemical compounds that can cause catastrophic acute respiratory injury
  when used as directed. (Amended Complaint, ¶ 35).

          Plaintiffs allege that on or about August 15, 2019, Plaintiff, Erin Gilbert, purchased a Just
  CBD Mango flavored 200mg vape cartridge (“Just CBD Mango”) for the first time from a local
  vendor in St. Croix in the U.S. Virgin Islands. (Amended Complaint, ¶ 38). Ms. Gilbert vaped
  Just CBD Mango daily from August 15, 2019 through and including August 18, 2019. (Amended
  Complaint, ¶ 39). On August 19, 2019, Ms. Gilbert, presented to the emergency department at
  Juan F. Luis Memorial Hospital and Medical Center in St. Croix with unexplained fevers, shortness
  of breath, cough, vomiting and diarrhea. (Amended Complaint, ¶ 40). According to the Amended
  Complaint, Ms. Gilbert’s condition worsened and on August 22, 2019, she was airlifted to Jackson
  Memorial Hospital in Miami. (Amended Complaint, ¶¶ 41-44). Upon arrival at Jackson Memorial
  Hospital in Miami, Ms. Gilbert was in a paralyzed state with acute respiratory distress and
  multiorgan failure, including acute kidney injury, acute liver injury, and lactic acidosis. (Amended
  Complaint, ¶ 45). Surgery was unable to prevent “progressive necrosis in her lower extremities.”
  (Amended Complaint, ¶ 46).

                                                    3
                                                                                       1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 5 of 15




        According to the Lawsuit, Ms. Gilbert underwent amputations to both legs in August and
  September of 2019. (Amended Complaint, ¶¶ 47-51). Specifically:

         On August 25, 2019, Ms. Gilbert underwent cryomnputation of non-viable
         segments of her right leg.

         On August 27, 2019, Ms. Gilbert underwent a right knee disarticulation in
         preparation for amputation.

         On or about September 3, 2019, Ms. Gilbert was weaned off life support and
         underwent placement of a tracheostomy tube for respiratory function.

         On September 6, 2019, Ms. Gilbert underwent a transmetatarsal amputation of her
         right leg from above the knee and a left leg debridement with closure of left leg
         fasciotomies.

         On September 23,2019, Ms. Gilbert underwent a transmetatarsal below the knee
         amputation of her left leg due to extreme necrosis.

          Plaintiffs allege that Ms. Gilbert has been fitted with a prosthetic right knee and bilateral
  prosthetic legs and continues outpatient physical therapy and periodic fittings to adjust her
  prosthetics. (Amended Complaint, ¶ 53). Plaintiffs allege that “[a]fter ruling out any infectious
  (bacterial, viral or fungal) cause, Ms. Gilbert’s treating physicians attributed each of her
  catastrophic injuries to vaping.” (Amended Complaint, ¶ 54).

          Plaintiffs allege that as a direct and proximate result of Defendants’ negligence and liability
  producing conduct as described herein, Ms. Gilbert, a previously healthy 35-year-old mother of
  three young children, suffered catastrophic permanent injuries and disfigurement, including but
  not limited to, bilateral pneumonia, acute respiratory distress syndrome, septic shock, acute kidney
  injury, acute liver injury, multiple cardiac arrests, septic emboli to bilateral legs, right leg
  amputation from above the knee and left leg amputation from below the knee. (Amended
  Complaint. ¶ 55).

         Plaintiffs assert eight claims against all Defendants: Count I (Strict Liability – Design
  Defect); Count II (Negligent Design); Count III (Manufacturing Defect); Count IV (Negligent
  Manufacturing); Count V (Strict Liability – Warning Defects); Count VI (Negligence – Warning
  Defects); Count VII (Loss of Spousal Consortium); and Count VIII (Loss of Parental Consortium).
  The Prayer for Relief seeks “all damages recoverable under law, including for (a) bodily injury
  and any resulting pain and suffering, disability, or physical impairment, disfigurement, mental
  anguish, inconveniences or loss of capacity for the enjoyment of life, experience in the past are to
  be experienced in the future; (b) the expense of hospitalization, medical and nursing care and
  treatment necessarily or reasonably obtained the past were to be so obtained in the future; and (c)
  any earnings or working time lost in the past and any loss of ability to earn money in the future.”
  Further, Plaintiffs seek interest, costs of suit, attorney’s fees, and demand a jury trial.




                                                    4
                                                                                       1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 6 of 15




                                            THE POLICY

          Admiral Insurance Company (“Admiral”) issued commercial general liability policy no.
  CA000036628-01 to named insured Vprart LLC for the policy period of November 12, 2019 to
  November 12, 2020, with $1,000,000 each occurrence, $2,000,000 products-completed operations
  aggregate, and $2,000,000 general aggregate limits (the “Policy”). The Policy declarations
  identify Vprart’s business as “Contract MFG for Cosmetics and CBD.”

         The Policy potentially provides coverage pursuant to Coverage A, set forth in Commercial
  General Liability Coverage Form (CG 00 02 04 13), and Coverage D, set forth in Health, Nutrition
  & Lifestyle Coverages – Health Nutrition and Lifestyle Professional Liability Insurance Coverage
  Claims-Made Coverage (Form NR 00 02 07 19). None of the other Policy coverages are
  potentially implicated by the Lawsuit.

          Coverage D of the Policy is set forth in Health, Nutrition & Lifestyle Coverages – Health
  Nutrition and Lifestyle Professional Liability Insurance Coverage Claims-Made Coverage (Form
  NR 00 02 07 19), which provides as follows:




         Except to the extent coverage is afforded under COVERAGE D -
         PROFESSIONAL LIABILITY below, this insurance does not apply to “bodily
         injury”, “property damage”, “personal and advertising injury” or damages of any
         kind, including costs or expenses, actually or allegedly arising out of, related to,
         caused by, contributed to by, or in any way connected with past, present or future
         claims or “suits” arising in whole or in part, either directly or indirectly, out of the
         rendering of or the failure to render any professional service by or on behalf of any
         insured.

         COVERAGE D - PROFESSIONAL LIABILITY COVERAGE D - I. INSURING
         AGREEMENTS

         A. We will pay on behalf of the Named Insured those amounts which the Named
         Insured is legally obligated to pay as damages caused by a professional incident
         taking place within the “coverage territory” and occurring in its entirety after the
         Retroactive Date shown in the ADDITIONAL DECLARATIONS SCHEDULE
         above and before the end of the policy period, for which a claim is first made against

                                                    5
                                                                                       1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 7 of 15




        the Named Insured during the policy period or any extended reporting period we
        provide.

        B. We have the right and duty to defend any claim brought against the Insured
        seeking damages caused by a professional incident to which this coverage applies,
        including the right to appoint counsel to defend the Insured, and will do so even if
        any of the allegations of the claim are groundless, false or fraudulent. We may make
        such investigation of any claim as we deem expedient. Our right and duty to defend
        ends when we have used up the applicable Limits of Insurance in the payment of
        damages and/or claim expenses, or have tendered the applicable Limits of
        Insurance to a court of competent jurisdiction. We have no obligation or duty under
        this coverage to defend any claim for which coverage is excluded hereunder or not
        otherwise afforded by this coverage and we are not obligated hereunder to pay any
        claim expenses incurred by the Insured in the defense of any claim not covered by
        this coverage

                                           ******

  COVERAGE D - II. DEFINITIONS

        A. Advertisement means: A notice that is broadcast or published to the general
        public or specific market segments about your goods, products or services for the
        purpose of attracting customers or supporters. For the purposes of this definition:

               1. Notices that are published include material placed on the Internet or on
               similar electronic means of communication; and

               2. Regarding web sites, only that part of a web site that is about your goods,
               products or services for the purposes of attracting customers or supporters
               is considered an advertisement.

        B. Claim means:

               1. A written demand for money or services received by any Insured resulting
               from a professional incident.

               2. Service of suit against an Insured.

        Claim includes Related Claims. Related Claims means two or more claims arising
        out of a professional incident or professional incidents that are logically or causally
        connected.

                                           ******

        D. Damages means a monetary and compensatory judgment, award or settlement.
        However, damages shall not include:




                                                  6
                                                                                     1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 8 of 15




               1. Any damages, which are a multiple of compensatory damages, taxes or
               fees;

               2. Amounts the Insured is required to pay or return as restitution;

               3. Fines, penalties, sanctions, taxes or fees, assessed against the Insured;

               4. Judgments or awards arising from acts deemed uninsurable by law;

               5. Fees or charges, including over-charges or cost overruns incurred by any
               Insured;

               6. Collecting fees of an Insured from a third party;

               7. The return of fees or other compensation paid to an Insured;

               8. Non-pecuniary relief.

                                          ******

        H. Professional Incident means a negligent act, error or omission in the rendering
        of or failure to render professional services by the Named Insured or a person acting
        under the Named Insured's direction, control or supervision and for whose acts,
        errors or omissions the Named Insured is legally liable. All professional incidents
        that are logically or causally connected will be deemed one professional incident
        that, for the purpose of determining coverage under this policy, occurred at the time
        of the earliest act, error or omission. Professional Incident also means “occurrence”
        for claim reporting purposes.

        I. Professional Services means only the following services performed by the Named
        Insured for the Named Insured’s goods or products:

               1. Design of ingredient formulations; and

               2. Development of:

                       a. Label usage and dosage information;

                       b. Packaging descriptions of product dosage and usage information.

               Professional Services do not include any services performed by the Named
               Insured which actually or allegedly result in the failure of goods, products
               or services to conform with any statement of quality or performance made
               in any advertisement, or in the violation of any false advertising, unfair
               business practices, unfair trade practices or unfair competition law or
               regulation

                                          ******


                                                 7
                                                                                     1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 9 of 15




         COVERAGE D - III. EXCLUSIONS

         This coverage does not apply to:

                                             ******

                 G. Any claim based upon or arising out of, directly or indirectly, in whole
                 or in part, “bodily injury”, “property damage”, or “personal and advertising
                 injury”;

                                             ******

                 R. Any claim based upon or arising out of, in whole or in part, directly or
                 indirectly, the failure of goods, products or services to conform with any
                 statement of quality or performance made in any advertisement.

                                             ******

           There is no coverage for the Lawsuit under Coverage D, because the Lawsuit does not
  involve a “professional incident” that occurred “in its entirety after the Retroactive Date shown in
  the ADDITIONAL DECLARATIONS SCHEDULE above,” which is November 12, 2019. The
  Lawsuit was filed on September 25, 2019, nearly two months before the policy period. The
  Lawsuit alleges that Ms. Gilbert purchased and consumed Just CBD Mango in August 2019, which
  was designed, manufactured, and marketed by Defendants. The alleged “professional incident”
  here is the insured’s alleged negligent design and labeling of the Just CBD Mango product, which
  could have taken place only prior to Ms. Gilbert purchasing and consuming the product in August
  2019 and before Plaintiffs filed the Lawsuit in September 2019. Thus, the “professional incident”
  giving rise to the Lawsuit could not have taken place “in its entirety” after the retroactive date of
  November 12, 2019. Therefore, there is no coverage for the Lawsuit under Coverage D, Health,
  Nutrition & Lifestyle Coverages – Health Nutrition and Lifestyle Professional Liability Insurance
  Coverage Claims-Made Coverage (Form NR 00 02 07 19).

         While the retroactive date language under Coverage D applies to preclude coverage for the
  Lawsuit, Admiral takes this opportunity to draw your attention to other Policy terms, conditions,
  and exclusions that may also apply to limit or preclude coverage for the Lawsuit under Coverage
  D. Admiral reserves its rights to disclaim coverage on the following grounds.

          Specifically, even if the Lawsuit involved a “professional incident” that occurred “in its
  entirety after” the November 12, 2019 retroactive date (which it does not), there is no coverage for
  any punitive or exemplary damages under Coverage D, as “Damages” is defined to exclude these
  types of awards. While the Lawsuit seeks does not specifically seek punitive or exemplary
  damages, it seeks “all damages recoverable under law.” Admiral reserves its rights to deny
  coverage to the extent punitive or exemplary damages or awarded.

          Moreover, even if the Lawsuit involved a “professional incident” that occurred “in its
  entirety after” the November 12, 2019 retroactive date (which it does not), several exclusions apply
  to preclude coverage for the Lawsuit under Coverage D. Exclusion G. precludes coverage for
  “[a]ny claim based upon or arising out of, directly or indirectly, in whole or in part, ‘bodily injury’,

                                                     8
                                                                                        1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 10 of 15




  ‘property damage’, or ‘personal and advertising injury’,” where “bodily injury” is defined as
  “bodily injury, sickness or disease sustained by a person, including death resulting from any of
  these at any time.” Because the Lawsuit arises out of Ms. Gilbert’s alleged bodily injuries,
  Exclusion G. precludes coverage for the Lawsuit under Coverage D.

          Further, Exclusion R. precludes coverage for “[a]ny claim based upon or arising out of, in
  whole or in part, directly or indirectly, the failure of goods, products or services to conform with
  any statement of quality or performance made in any advertisement.” The Policy defines
  “advertisement” in relevant part as “a notice that is broadcast or published to the general public or
  specific market segments about your goods, products or services for the purpose of attracting
  customers or supporters.” The Lawsuit expressly alleges that the Defendants, including Vprart,
  “designed, marketed, advertised, promoted, and labeled Just CBD Mango for the purpose of
  vaping” (Amended Complaint, ¶ 108; see also Amended Complaint, ¶ 121), and “created labeling,
  packaging, marketing materials, distribution materials, and sales materials including warnings for
  Just CBD Mango,” (Amended Complaint, ¶ 109), and “breached their duty in the warnings
  contained in the labeling, marketing, distribution, advertising, promoting and/or selling of the Just
  CBD Mango (Amended Complaint, ¶ 120). (Emphases added). Further, Count VI of the Amended
  Complaint (Negligence – Warning Defects) expressly alleges that “as a direct and proximate result
  of Defendants' negligence in the labeling, marketing, distributing, advertising, promoting and/or
  selling Just CBD Mango, Plaintiff…was proximately harmed.” (Amended Complaint, ¶ 125).
  (Emphasis added). Thus, there is no coverage under Coverage D to extent the Lawsuit is a “claim
  based upon or arising out of, in whole or in part, directly or indirectly, the failure of goods, products
  or services to conform with any statement of quality or performance made in any advertisement.”

          In addition, Exclusion O. provides that the Policy does not apply to:

          Any professional incident, condition, circumstance or event that is or was known
          to any insured prior to the earliest of the beginning of the policy period shown in
          the Declarations of this policy or the effective date of this coverage, whichever is
          later;

        Admiral reserves its rights to disclaim coverage under Coverage D to the extent the insured
  knew about any “professional incident,” condition, circumstance, or event prior to November 12,
  2019.

          Exclusion N. provides that Coverage D of the Policy does not apply to:

          N. Any claim based upon or arising out of, directly or indirectly, any claim or
          circumstance that is reported to any other insurer by any Insured prior to the
          effective date of this coverage

          To the extent Vprart or another insured reported the Lawsuit, any claim, or circumstance
  to any other insurer prior to November 12, 2019, Exclusion N. applies to preclude coverage under
  Coverage D.

          The Policy contains Exclusion B., which provides that Coverage D of the Policy does not
  apply to:


                                                     9
                                                                                         1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 11 of 15




                 B. Any claim based upon or arising out of, in whole or in part, directly or
                 indirectly, a dishonest, fraudulent, criminal or malicious act;

          While the Lawsuit alleges only negligence and strict liability claims, it contains allegations
  that Vprart “knew or should have known” and also seeks “all damages recoverable under law.”
  To the extent it is determined that the Lawsuit is based upon or arising out of, in whole or in part,
  directly or indirectly, a dishonest, fraudulent, criminal or malicious act, Exclusion B. would apply
  to preclude coverage under Coverage D.

         The Policy contains Exclusion K., which precludes coverage under Coverage D for:

                 K. Any claim based upon or arising out of, in whole or in part, directly or
                 indirectly, express warranties or guarantees…

          The Lawsuit alleges claims based on the insured’s failure to use proper labels that disclosed
  the risks associated with the Just CBD Mango product, as well as the insured’s express statements
  about the product’s quality, contents, and ingredients. To the extent it is determined that the
  Lawsuit is based upon or arising out of, directly or indirectly, the insured’s express warranties or
  guarantees in its product labeling, Exclusion K. would apply to preclude coverage under Coverage
  D.

          For the foregoing reasons, the Policy does not provide coverage for the Lawsuit under
  Coverage D, Health, Nutrition & Lifestyle Coverages – Health Nutrition and Lifestyle Professional
  Liability Insurance Coverage Claims-Made Coverage (Form NR 00 02 07 19). Admiral, thus,
  owes no duty to defend or indemnify Vprart under Coverage D in connection with the Lawsuit.

        The Policy contains another potentially applicable coverage part, Coverage A, provided in
  the Commercial General Liability Coverage Form (CG 00 02 04 13):

         SECTION I – COVERAGES COVERAGE A – BODILY INJURY AND
         PROPERTY DAMAGE LIABILITY

         1. Insuring Agreement

                 a. We will pay those sums that the insured becomes legally obligated to pay
                 as damages because of "bodily injury" or "property damage" to which this
                 insurance applies. We will have the right and duty to defend the insured
                 against any "suit" seeking those damages. However, we will have no duty
                 to defend the insured against any "suit" seeking damages for "bodily injury"
                 or "property damage" to which this insurance does not apply. We may, at
                 our discretion, investigate any "occurrence" and settle any claim or "suit"
                 that may result. But:

                         (1) The amount we will pay for damages is limited as described in
                         Section III – Limits Of Insurance; and




                                                   10
                                                                                       1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 12 of 15




                           (2) 1 Our right and duty to defend ends when we have used up the
                           applicable limit of insurance in the payment of judgments,
                           settlements or Supplementary Payments under Coverages A or B or
                           medical expenses under Coverage C.

                   b. This insurance applies to "bodily injury" and "property damage" only if:

                           (1) The "bodily injury" or "property damage" is caused by an
                           "occurrence" that takes place in the "coverage territory";

                           (2) The "bodily injury" or "property damage" did not occur before
                           the Retroactive Date, if any, shown in the Declarations or after the
                           end of the policy period; and

                           (3) A claim for damages because of the "bodily injury" or "property
                           damage" is first made against any insured, in accordance with
                           Paragraph c. below, during the policy period or any Extended
                           Reporting Period we provide under Section V – Extended Reporting
                           Periods.

                                                ******

          SECTION VI – DEFINITIONS

                                                ******

          3. 2 “Bodily injury” means physical injury, physical sickness or physical disease
          sustained by any one person, including death resulting from any of these at any
          time. “Bodily injury” does not include shock or emotional, mental or psychological
          distress, injury, trauma or anguish, or other similar condition, unless such condition
          results solely and directly from that one person’s prior physical injury, physical
          sickness or physical disease otherwise covered under this insurance.

                                                ******

          13. "Occurrence" means an accident, including continuous or repeated exposure to
          substantially the same general harmful conditions.

                                                ******

         The Policy contains Special Exclusions – Joint Form (Form AD 68 89 12 13), which
  contains the following Pre-Existing Damage Exclusion applicable to Coverage A of the Policy:



  1
      As amended by Supplementary Payments Included Within the Limit of Liability endorsement (Form AD 66 69 09
      05).
  2
      As amended by Bodily Injury Redefined endorsement (Form AD 08 42 02 16).


                                                       11
                                                                                            1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 13 of 15




         PRE-EXISTING DAMAGE EXCLUSION

         This insurance does not apply to:

                 1. Any damages arising out of or related to “bodily injury” or “property
                 damage”, whether such “bodily injury” or “property damage” is known or
                 unknown,

                         (a) which first occurred prior to the inception date of this policy (or
                         the retroactive date of this policy, if any; whichever is earlier); or

                         (b) which are, or are alleged to be, in the process of occurring as of
                         the inception date of the policy (or the retroactive date of this policy,
                         if any; whichever is earlier) even if the “occurrence” continues
                         during this policy period.

                                             ******

           The Policy does not provide coverage for the Lawsuit under Coverage A, because the Pre-
  Existing Damage Exclusion precludes coverage for “bodily injury” that is “in the process of
  occurring” as of the November 12, 2019 retroactive date of the Policy. According to the Amended
  Complaint, Ms. Gilbert was first hospitalized in August 2019, underwent leg amputations in
  September 2019, and allegedly continued to experience “bodily injury” after the retroactive date
  of November 12, 2019. The Amended Complaint, filed on March 20, 2020, alleges “bodily injury”
  that is in process of occurring as of the Policy’s retroactive date of November 12, 2019, because it
  alleges that Ms. Gilbert, Mr. Gilbert, and their children continue to experience injuries related to
  Ms. Gilbert’s amputations that took place prior to November 12, 2019. All of the alleged damages
  arise out of, or are related to, “bodily injury” that Ms. Gilbert first experienced in August 2019,
  when she was first hospitalized. Accordingly, the Pre-Existing Damage Exclusion contained
  within the Special Exclusions – Joint Form endorsement (Form AD 68 89 12 13), applies to
  preclude coverage for the Lawsuit under Coverage A. On this basis, Admiral owes no duty to
  defend or indemnify Vprart under Coverage A in connection with the Lawsuit.

         While the Pre-Existing Damage Exclusion applies to preclude coverage for the Lawsuit
  under Coverage A, Admiral takes this opportunity to draw your attention to other Policy terms,
  conditions, and exclusions that may also apply to limit or preclude coverage for the Lawsuit under
  Coverage A. Admiral reserves its rights to disclaim coverage on the following grounds.

        The Policy contains Known Event, Incident, Injury or Damage Exclusion endorsement
  (Form AD 07 43 12 11), which precludes coverage under Coverage A as follows:

         This insurance does not apply to those sums that the insured becomes legally
         obligated to pay because of “bodily injury”, “property damage” or “personal and
         advertising injury”, to include all SUPPLEMENTARY PAYMENTS, arising out
         of:

                 (a) any “occurrence”, claim, offense or “suit”; or


                                                    12
                                                                                        1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 14 of 15




                 (b) any event, incident, circumstance or condition that may reasonably be
                 expected to result in an “occurrence”, claim, offense or “suit”; or

                 (c) any “bodily injury”, “property damage” or “personal and advertising
                 injury”,

         if such “occurrence”, claim, offense, “suit”, condition, circumstance, event,
         incident, “bodily injury”, “property damage” or “personal and advertising injury”
         is or was known to any insured prior to the earliest of the following dates:

                 (a) The beginning of the policy period shown in the Declarations of this
                 policy; or

                 (b) The beginning of “continuous claims-made coverage”.

         “Continuous claims-made coverage” means coverage provided by claims-made
         policies issued by us to you that have been kept in force without interruption from
         the beginning of the policy period shown in the Declarations of the first such
         claims-made policy.

                                               ******

         Similar to Exclusion O. applicable to Coverage D, this exclusion potentially applies to
  preclude coverage to the extent the insured knew about the Lawsuit, the negligent manufacture of
  Just CBD Mango, and/or Ms. Gilbert’s injuries, prior to the retroactive date of November 12, 2019.
  Admiral reserves its rights to deny coverage under Coverage A based on the Known Event,
  Incident, Injury or Damage Exclusion endorsement (Form AD 07 43 12 11).

         Coverage A contains Exclusion 2.a. Expected or Intended Injury, which states that the
  Policy does not apply to:

         a. Expected Or Intended Injury

                 "Bodily injury" or "property damage" expected or intended from the
                 standpoint of the insured. This exclusion does not apply to "bodily injury"
                 resulting from the use of reasonable force to protect persons or property.

         Admiral reserve its rights to deny coverage based on Exclusion 2.a., to the extent it is
  determined that Vprart expected or intended the “bodily injury” alleged in the Amended
  Complaint.

         The Policy contains Punitive Damages Exclusion endorsement (Form AD 66 01 07 15),
  which precludes coverage for punitive damages under Coverage A of the Policy as follows:

         This insurance does not apply to punitive or exemplary damages, in whatever form
         assessed, awarded against any insured.

                                           ******


                                                 13
                                                                                   1032448\306038985.v1
Case 1:21-cv-21312-BB Document 4-3 Entered on FLSD Docket 04/12/2021 Page 15 of 15




         Admiral reserves its rights to deny coverage to the extent punitive or exemplary damages
  are awarded.

          Finally, the Policy contains Deductible Liability Insurance (Applicable to Indemnity and
  Expenses) (Form AD 66 11 05 11), which provides that the Policy is subject to a $5,000 per claim
  deductible for “bodily injury” claims. To the extent the Policy affords coverage for the Lawsuit
  (which it does not), Vprart is obligated to satisfy the deductible before Admiral owes any coverage
  obligation.

                                          CONCLUSION

          As set forth above, there is no coverage for the Lawsuit under the Policy based on the
  retroactive date language of Coverage D, Health, Nutrition & Lifestyle Coverages – Health
  Nutrition and Lifestyle Professional Liability Insurance Coverage Claims-Made Coverage (Form
  NR 00 02 07 19), the Pre-Existing Damage Exclusion, contained within Special Exclusions – Joint
  Form (Form AD 68 89 12 13), and various other terms and exclusions of the Policy. Accordingly,
  Admiral owes no duty to defend or indemnify Vprart in connection with the Lawsuit.

          Please advise me immediately of any information you have that you believe may affect the
  determination concerning the coverage available under the Policy. Admiral’s position is based
  upon the facts that have been made available to us to date. Admiral expressly reserves the right to
  modify its determination concerning the potential for coverage. Nothing contained in this letter
  should be deemed a waiver of the terms or conditions of the Policy. Admiral expressly reserves
  the right to rely upon any term or condition of the Policy or any other ground which may be found
  to limit or preclude coverage.

         If you have any questions regarding any aspect of this matter, please do not hesitate to
  contact me.

                                                   Very truly yours,

                                                   HINSHAW & CULBERTSON LLP




                                                   Rory Eric Jurman

  REJ:mah




                                                  14
                                                                                    1032448\306038985.v1
